Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO et al (20170200420) hereinafter, NO in view of IM et al (2019/0064622) hereinafter, IM

In regards to claim 1, NO teaches a display apparatus comprising a display panel including (abstract): a plurality of pixels to display an image; a gate driver to drive the pixels (fg. 1 Px)); 
a first part electrically connected to the pixels (fig. 1 941); and 
a second part electrically connected to the gate driver, wherein the gate driver comprises [0067] (fig. 1 (266) :
 a plurality of stages to generate a gate signal to be provided to the pixels (fig. 2 (ST1-ST8); 

    PNG
    media_image1.png
    595
    726
    media_image1.png
    Greyscale

k number of clock wirings to provide k number of clock signals to the plurality of stages (fig. 2 (CL1-CL4)); and 
k number of clock bar wirings (fig. 2 (CL5-CL8)) to provide k number of clock bar signals to the plurality of stages (where k is a natural number of one or greater) (fig. 2 (CL5-CL8)), and 
the second part comprises: 
k number of clock pads electrically connected to the k number of clock wirings, respectively (fig. 2 (top part of CL1-CL4)); and 
NO fails to expressly teach pads and alternating wires. 
However, IM teaches pads and alternating wires (fig. 2 (60a) and fig. 6 D3 and D4))

    PNG
    media_image2.png
    480
    545
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of NO to further include pads and alternating wires as taught by IM in order to improve the characteristics between wires [0071-0073].
Therefore, NO in view of IM teaches k number of clock bar pads electrically connected to the k number of clock bar wirings, respectively, wherein the k number of clock wirings and the k number of clock bar wirings are arranged in a first order (fig. 2 (top part of CL5-CL8)) NO, and the k number of clock pads and the k number of clock bar pads are arranged in a second order different from the first order (fig. 6 D3 and D4) IM and fig. 2 CL1-CL8) NO .

In regards to claim 4, NO in view of IM teaches the display apparatus of claim 1, wherein the first part comprises a first pad part and the second part comprises a second pad part and the display panel further comprises an intermediate wiring part to electrically connect the second pad part and the gate driver (fig. 1 911/912)) NO, wherein the intermediate wiring part further comprises: k number of first intermediate wirings to electrically connect the k number of clock pads to the k number of clock wirings, respectively; and k number of second intermediate wirings to electrically connect the k number of clock bar pads to the k number of clock bar wirings, respectively (fig. 1 at least 911 and 912)) NO.
In regards to claim 11, NO in view of IM teaches display apparatus of claim 1, wherein the gate driver further comprises: k number of first bridge wirings to connect the k number of clock wirings to the plurality of stages; and k number of second bridge wirings to connect the k number of clock bar wirings to the plurality of stages.(fig. 3 702, 202) IM
Claims 2-3 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO et al (20170200420) hereinafter, NO in view of IM et al (2019/0064622) hereinafter, IM further in view of Seo et al (2019/0066563) hereinafter, Seo.

In regards to claim 2, NO and IM fails to expressly teach the display apparatus of claim 1, wherein a first clock wiring of the k number of clock wirings to receive a first clock signal is disposed adjacent to a first clock bar wiring of the k number of clock bar wirings to receive a first clock bar signal having a phase inverted with respect to a phase of the first clock signal.
	However, Seo teaches wherein a first clock wiring of the k number of clock wirings to receive a first clock signal is disposed adjacent to a first clock bar wiring of the k number of clock bar wirings to receive a first clock bar signal having a phase inverted with respect to a phase of the first clock signal. (fig. 4 CKV1 and CKVB1 and fig. 5 CKV1 and CKVB1) Seo)
It would have been obvious to one of ordinary skill in the art to modify the teachings of NO to further include pads and alternating wires as taught by Seo in order to improve the display quality [004-005].
In regards to claim 3, NO and IM in view of Seo teaches the display apparatus of claim 2, wherein the first clock bar wiring is disposed between the first clock wiring and a second clock wiring to receive a second clock signal delayed from the first clock signal. fig. 5 CKV1 and CKVB1 and CKV2 and fig. 3 corresponding clock signals) Seo)
In regards to claim 12, see rational of claim 2, NO and IM in view of Seo teaches the display apparatus of claim 11, wherein a first one of the k number of clock wirings to receive a first clock signal is disposed adjacent to a first one of the k number of clock bar wirings to receive a first clock bar signal having a phase inverted with respect to a phase of the first clock signal. (fig. 4 CKV1 and CKVB1 and fig. 5 CKV1 and CKVB1) Seo)
3.	In regards to claim 13, NO and IM in view of Seo teaches display apparatus of claim 12, wherein the first clock bar wiring is disposed between the first clock wiring and a second clock wiring to receive a second clock signal delayed from the first clock signal (fig. 5 CKVB1 is inbetween CKV2 and  CKV1) Seo
In regards to claim 14, NO and IM in view of Seo display apparatus of claim 13, wherein a first bridge wiring connected to the first clock wiring is longer than a second bridge wiring connected to the first clock bar wiring, and a first bridge wiring connected to the second clock wiring is shorter than the second bridge wiring connected to the first clock bar wiring (fig. 5 CKVB1 bridge is shorter because it is closer to the gate driver)) Seo.
Claims 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NO et al (20170200420) hereinafter, NO in view of Seo et al (2019/0066563) hereinafter, Seo

1.	In regards to claim 15, NO teaches a display apparatus comprising a display panel including: a plurality of pixels to display an image (fig. 1 (PXs)); 
a gate driver to drive the pixels (fig. 1 (266)) 
a first part electrically connected to the pixels (fig. 1 941); 
and a second part electrically connected to the gate driver, wherein the gate driver comprises [0067] (fig. 1 (266): 
a plurality of stages to generate a gate signal to be applied to the pixels (fig. 2 (ST1-ST8);
 	k number of clock wirings to apply k number of clock signals to the plurality of stages (fig. 2 CL1-CL4)); and 
k number of clock bar wirings to apply k number of clock bar signals to the plurality of stages (where k is a natural number of one or greater), and the second part comprises (fig. 2 CL1-CL4): 
k number of clock pads electrically connected to the k number of clock wirings, respectively (fig. 2 pads on wires CL1-CL4)); and 
k number of clock bar pads electrically connected to the k number of clock bar wirings (fig. 2 pads on wires CL1-CL4));, respectively, 
NO fails to expressly teach a first clock signal is disposed adjacent to a first clock bar wiring of the k
However, Seo a first clock signal is disposed adjacent to a first clock bar wiring of the k (fig. 5 CKV1 and CKVB1)

    PNG
    media_image3.png
    476
    612
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to modify the teachings of NO to further include pads and alternating wires as taught by Seo in order to improve the display quality [004-005].
Therefore, NO in view of Seo teaches wherein a first clock wiring of the k number of clock wirings to receive a first clock signal is disposed adjacent to a first clock bar wiring of the k number of clock bar wirings to receive a first clock bar signal (fig. 2 (top part of CL5-CL8 are adjacent to CL1-4)) NO having a phase inverted with respect to a phase of the first clock signal, and a first clock pad electrically connected to the first clock wiring of the k number of clock pads is disposed adjacent to a second clock pad to receive a second clock signal delayed from the first clock signal. (fig. 6 D3 and D4) IM and fig. 2 CL1-CL8) NO and fig. 4 CKV1 and CKVB1 and fig. 5 CKV1 and CKVB1) Seo)
In regards to claim 16, NO in view of Seo teaches display apparatus of claim 15, further comprising a flexible film coupled to one side of the display panel, wherein the flexible film is electrically connected to the first part and the second part (fig. 1 320k data carriers) NO.
In regards to claim 17, NO in view of Seo teaches display apparatus of claim 15, wherein the first part comprises a first pad part and the second part comprises a second pad part and the display panel further comprises an intermediate wiring part to connect the second pad part and the gate driver, wherein the intermediate wiring part further comprises: (fig. 1 911/912)) NO,  k number of first intermediate wirings to electrically connect the k number of clock pads to the k number of clock wirings, respectively; and k number of second intermediate wirings to electrically connect the k number of clock bar pads to the k number of clock bar wirings, respectively. (fig. 1 at least 911 and 912)) NO. Examiner is viewing the intermediate wiring as a section of wiring (MPEP 2111).
In regards to claim 19, NO in view of Seo teaches display apparatus of claim 17, wherein the k number of first intermediate wirings are disposed on a first layer, and each of the k number of second intermediate wirings comprises: a lower wiring disposed on the first layer; and an upper wiring disposed on a second layer different from the first layer (fig. 3 202 for 103 layer and 102 lower layer) IM in view of (fig. 1 at least 911 and 912)) NO.
Allowable Subject Matter
Claims 5-10 and 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694